Citation Nr: 1115388	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-32 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for service-connected lumbar strain.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for gastritis.

3.  Entitlement to service connection for a gastrointestinal disorder (including gastritis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
                                                                                   

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain is not shown to result in limitation of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  An unappealed November 1992 RO rating decision denied a claim of service connection for gastritis on the basis that no current disability was shown.

3.  Evidence of record since the November 1992 RO rating decision includes a previously unconsidered assertion by the Veteran of currently being prescribed medication to treat gastritis which, when presumed true and viewed in light of the entire evidentiary record, constitutes new and material evidence.

4.  The Veteran is not shown to manifest a gastrointestinal disorder which has been chronic since service, is causally related to active service and/or is proximately due to service-connected disability, including medications prescribed to treat service-connected lumbar strain.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The November 1992 RO rating decision, that denied a claim of service connection for gastritis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

3.  New and material evidence has been received since the November 1992 RO rating decision that denied a claim of service connection for gastritis; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for a gastrointestinal disorder (including gastritis) have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar strain

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The RO has assigned a 10 percent rating for the Veteran's service-connected lumbar strain.  In adjudicating this claim, the Board has considered several diagnostic codes in evaluating this disorder.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (intervertebral disc syndrome or IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Applying the above criteria to the facts of this case, the Board finds that the Veteran's service-connected lumbar strain does not meet the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The Board notes that the Veteran's service-connected lumbar strain is not shown to result in limitation of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

For example, the December 2005 VA spine examination measured the Veteran's thoracolumbar spine motion as 90 degrees of forward flexion with pain beginning at 70 degrees, 30 degrees of extension with pain beginning at 20 degrees, 30 degrees of lateral flexion bilaterally with pain beginning at 20 degrees, and 30 degrees of lateral rotation bilaterally with pain beginning at 20 degrees.  The examiner found that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance with pain being the major functional impact.  The Veteran was not additionally limited by incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination resulted in additional motion loss.  There were no signs of intervertebral disc syndrome (IVDS) with chronic permanent nerve root involvement.  Neurologic examination was unremarkable.

Overall, the December 2005 VA C&P examination provides strong evidence against this claim, showing active forward flexion of the thoracolumbar spine greater than 60 degrees, active combined range of motion of the thoracolumbar spine greater than 120 degrees and no evidence muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The most recent VA C&P examination, dated in October 2007, measured the Veteran's thoracolumbar spine motion as 70 degrees of forward flexion with pain beginning at 70 degrees, 10 degrees of extension with pain beginning at 10 degrees, 30 degrees of right lateral flexion, left lateral flexion of 15 degrees with pain beginning at 15 degrees, and bilateral rotation to 25 degrees with pain beginning at 25 degrees.  The joint function was additionally limited by pain with repetitive use, but did not result in any additional motion loss.  The joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was symmetry of spinal motion with normal curvatures of the spine.  X-ray findings were within normal limits.

Overall, the October 2007 VA C&P examination report provides strong evidence against this claim, showing active forward flexion of the thoracolumbar spine greater than 60 degrees, active combined range of motion of the thoracolumbar spine greater than 120 degrees and no evidence muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board has also reviewed private and VA clinical records associated with the claims folder, but none of those records provide specific range of motion findings.  Rather, VA records subjectively describe the Veteran's lumbar spine as demonstrating "good" range of motion (ROM) in August 2003, November 2005 and June 2009.

The Board also finds that the Veteran's thoracolumbar spine disability does not warrant an evaluation greater than 10 percent based on functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The examiner specifically addressed this issue in the October 2007 VA C&P examination report and specifically found no additional limitation of motion with repetition of movement that was related to pain, fatigue, incoordination, weakness or lack of endurance.  The examiner in 2005 was unable to speculate as to whether there was additional limitation of motion upon use.  

It is noteworthy to observe that the Veteran's painful motion in flexion has begun at 70 degrees of flexion and at least 165 degrees of combined motion of the thoracolumbar spine.  Thus, even with repetitive movement, his range of motion loss falls short of the criteria supporting a 20 percent rating.  

Notably, the Veteran himself has not described limitation of forward flexion of 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less during exacerbations of disability.

In this case, the Veteran has provided to VA inconsistent and unreliable reports of his low back symptomatology, including the frequency, duration and severity of his pain symptoms.  For example, at his December 2005 VA C&P examination, the Veteran reported a 15-year history of constant low back pain of 8/10 severity.  His pain traveled down to his legs, and prevented him from playing basketball and physical activities.  He denied, however, periods of incapacitation.  

At the October 2007 C&P examination, the Veteran reported having low back pain which occurred three times per week and lasted two days in duration.  He reported 12 incidents of incapacitation for a total of 25 days during, requiring bedrest prescribed by Dr. L. and Dr. N.  The records provided by Dr. L. document exacerbations of low back pain in November 2005, October 2006 and August 2007.  Notably, this physician did not prescribe bedrest as claimed by the Veteran.

Unfortunately, the Veteran's report to VA C&P examiners conflict with his report to VA physicians in the clinical setting.  For example, in August 2003, the Veteran reported that he "does not have [back] pain all [of the] time."  In August 2003, the Veteran described having occasional (occ) low back pain (lpb) that had been "well controlled with salsalate" on as needed basis (prn).  In June 2009, the Veteran indicated that he liked to play basketball but had "problems with his ankles that make it difficult to play much."  The Board finds it important that the Veteran made no mention of back limitations at that time, only adding to an inconsistent picture of the Veteran's disability. 

It is important for the Veteran to understand that he has been awarded a 10 percent disability rating based upon episodes of low back pain with painful motion, indicating some problems with the back.  Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's overall thoracolumbar spine disability, when considering the extent, frequency and duration of his symptoms as credibly established, does not meet or more nearly approximate the criteria for a 20 percent rating under the applicable schedular criteria.  VA C&P examination findings, rather than supporting the Veteran's claim, provide highly negative evidence against this claim. 

The Board also takes note that the Veteran is not service-connected for IVDS and the VA C&P examinations have found no evidence of IVDS.  As such, the provisions of DC 5243 do not apply.

Based on the above, the Veteran's service-connected lumbar strain does not meet the criteria for an evaluation in excess of 10 percent under applicable evaluation criteria for any time during the appeal period.  As addressed above, the Board finds that the Veteran's lay descriptions of chronic low back pain with multiple incapacitating episodes to be inconsistent with the entire evidentiary record, to include his own statements.  To the extent he offers medical opinion in this case, the Board places significantly greater probative weight to the examiner findings as opposed to the Veteran's allegations, as these examiners possess greater training and expertise to evaluate his orthopedic disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  

As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be denied.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected low back disability has on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  Notably, the rating criteria specifically consider multiple factors such as limitation of motion, muscle spasm, spinal contour, IVDS, neurologic impairment, etc.  The schedular criteria allow for a higher schedular rating but the Veteran does not meet, or more nearly approximate, such criteria.  

The Board further finds no unusual aspects of the low back disability which is not contemplated in the assigned schedular rating.  The Veteran has reportedly missed some days of work due to low back pain, but the schedular criteria contemplate loss of work time commensurate with the level of disability assigned.  See 38 C.F.R. § 4.1.  The Veteran had acute exacerbations of low back pain in November 2005, October 2006 and August 2007 which are not shown to have been incapacitating in degree.  

In the opinion of the Board, the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also considered whether the Veterans seeks a higher rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the appeal period, the Veteran has worked several jobs and, by last report during a June 2009 annual VA examination, he was working.  At times, the Veteran has claimed unemployability due to back pain.  However, in September 2007, the Veteran reported an ability to work and declined to raise a TDIU issue at that time.  See VA Form 119 dated September 7, 2007.  In the opinion of the Board, an issue of entitlement to TDIU has not been reasonably raised by the record.




Gastritis

The Veteran seeks service connection for gastritis on the basis that a chronic digestive system disorder, including gastritis, first manifested during service.  Thus, he contends that service connection is warranted on a direct basis.  Alternatively, the Veteran argues that he manifests gastritis as being secondary to medications used to treat service-connected lumbar strain, thus warranting service connection on a secondary basis.

In this case, the RO has determined that it previously reached a final decision as to this issue such that the Veteran must present new and material evidence to reopen the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in November 1992, the RO denied a claim of service connection for gastritis on the basis that no current disability was shown.  The Veteran, who was provided notice of this decision and his appellate rights, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran filed his claim to reopen in November 2005.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as peptic/duodenal ulcers, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Evidence before the RO in November 1992 included the Veteran's STRs which reflected his treatment for gastritis deemed possibly due to the taking of non-steroidal anti-inflammatory medications (NSAIDS).  Prescribed medications included Tagamet and Donnatal.  There were also differential diagnoses of questionable spastic bowel and peptic ulcer disease (PUD).  An upper gastrointestinal (UGI) series test, however, was negative.  On VA C&P examination in October 1992, the Veteran reported that his GI symptoms had cleared except for occasional bouts of epigastric pain, nausea and vomiting.  At that time, GI series testing was interpreted as normal and the VA examiner found no evidence of current disability.

Evidence added to the record since the November 1992 RO rating decision includes a previously unconsidered assertion by the Veteran of currently being prescribed medication to treat gastritis.  He has failed, however, to present his private treatment records.  None of his available treatment records reflect an actual diagnosis of gastritis or any other gastrointestinal disorder, including PUD.

Nonetheless, as noted in Jandreau, a lay person is competent to report a current diagnosis provided by a physician.  The accuracy and probative value of that assertion is a matter for factual adjudication.  In the reopening context, however, this statement must be presumed true which, in light of the entire evidentiary record, constitutes new and material evidence.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the low evidentiary threshold regarding evidence necessary to reopen a claim).

The Board notes that the RO has held that the Veteran has not submitted new and material standard to reopen the claim.  As the Board has reopened the claim, it must consider whether it would be potentially prejudicial to the Veteran in adjudicating this claim at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

On the unique facts of this case, the Board finds that no prejudice would accrue to the Veteran in deciding this issue at this time.  Notably, the issue on appeal concerns, in part, whether the Veteran manifests a current gastrointestinal disorder such as gastritis or PUD.  The records associated with the claims folder only reflect that the Veteran's private provider has reported the Veteran as having a past history of gastritis.  This does not establish a current diagnosis.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

Unfortunately, the Veteran has failed to submit private medical records showing actual treatment for a gastrointestinal disorder, and has failed to report for VA examination to evaluate whether he has a current disability as claimed.  Absent the Veteran's cooperation which is not shown to be forthcoming, VA must decide the case based upon the evidence of record.  See 38 C.F.R. § 3.655.  

The RO has made a factual determination that the Veteran was not competent to establish a current diagnosis of gastritis or to relate such a disorder to active service and/or medications used to treat service-connected disability.  Clearly, it would not be prejudicial for the Board to consider and reject this claim on essentially the same factual finding.  Thus, the Board will proceed to adjudicate the claim on the merits.

As demonstrated above, the Veteran's STRs clearly reflected his treatment for gastritis deemed possibly due to the taking of NSAIDS, and included differential diagnoses of questionable spastic bowel and PUD.  However, UGI testing was negative and no chronic disability was found.  Similarly, VA C&P examination in October 1992, which included GI series testing that was interpreted as normal as well as the Veteran's report that his symptoms has essentially "cleared," found no evidence of current disability.

Overall, the STRs and postservice VA C&P examination report in October 1992 provide strong evidence against the claim, as they reflect medical evaluations and opinion that the Veteran did not manifest a chronic gastrointestinal disorder.

Evidence of record since the October 1992 VA C&P examination report do not reflect an actual diagnosis by a physician that the Veteran manifests a current gastrointestinal disorder.  The Veteran reports having a current diagnosis of gastritis treated with medications, but has failed to produce those records or to appear for VA C&P examination to assess the actual nature of his claimed symptoms.

As held above, the Veteran holds some competence to report a current diagnosis provided by a physician.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Nonetheless, as the Veteran himself is not shown to be trained or educated in medicine, the probative value of his testimony on this complex medical issue is clearly limited.  Importantly, as adjudicated above, the Veteran is deemed an unreliable historian which further limits the overall weight to assign to his testimony.

In this case, the Board cannot determine with any accuracy what actual diagnosis, if any, the Veteran holds.  Even assuming a currently diagnosed gastrointestinal disorder, the issue than presents as to whether such disability first manifested in service, is causally related to service and/or is proximately due to medications used to treat service-connected disability.  

The medical evidence in this case includes UGI testing conducted in service and by VA in December 1992 which returned normal findings.  The opinion from a December 1992 VA examiner found no current disability related to service.  A review of the record does not reveal any current medical opinion relating a current disability to service and/or service-connected disability.  

The only evidence tending to support this claim consists of the Veteran's allegations.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which identifies the disease entity at issue and then relates that disease entity with any rationale to a service connected origin.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

The Board must stress that VA has attempted to clarify the diagnosis and etiology of the Veteran's current complaints, but has been thwarted in this attempt by the Veteran's failure to attend VA examination.  

To the extent that the Veteran is deemed competent to speak to this matters, such statements are greatly outweighed by findings during service which found no chronic disability based upon UGI testing and the December 1992 VA C&P examiner, who found no current disability based upon the Veteran's lay report of symptomatology and UGI testing.  Clearly, these examiners possess greater training and expertise than the Veteran to speak to the gastrointestinal disorder issue at hand.

In sum, the Board finds that the credible lay and medical evidence preponderates against this claim, outweighing the Veteran's allegations and opinions.  To the extent that he now alleges persistent and/or recurrent symptoms of disability during service, the Board finds that such allegations are greatly outweighed by his prior report to the VA examiner in 1992, as that recollection was closer in time to the time period in question.  As such, the appeal regarding this claim is denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced diagnostic code under which the disability is rated).

With respect to both claims, pre-adjudicatory RO letters dated December 2005 and January 2006 substantially complied with the VCAA content and timing requirements.  In this respect, this letter informed the Veteran of the types of evidence and/or information necessary to substantiate a claim for an increased rating for lumbar strain, and to substantiate a reopening and grant of service connection for gastritis.  This letter also advised the Veteran of the relative duties upon himself and VA in developing his claim.

In this case, the Veteran and his representative have not argued any prejudicial error regarding VCAA notice deficiencies on any of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The issue of a "staged" rating for lumbar spine disability is not implicated in this case, and service connection for gastritis has been denied.  As such, no harm accrues to the Veteran in untimely notice of the criteria for establishing a disability rating and an effective date of award, which was cured by a May 2006 letter and readjudication of the claims in the August 2008 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Board finds that adjudication of the hearing loss claim at this time would not be prejudicial to the Veteran.

As the gastritis claim has been reviewed on the merits, any discussion regarding compliance with the VCAA per the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence.  The RO obtained the Veteran's STRs and all private and VA medical records identified by the Veteran as relevant to his claims.

The Board notes that the Veteran has alleged treatment by two separate providers of treatment, Dr. N and Dr. L.  By letters dated December 2005, January 2006, March 2006, September 2007, and December 2008, VA wrote to the Veteran advising him of the types of evidence and/or information deemed necessary to substantiate his claims and informed him of the relative duties on the part of himself and VA in developing his claims.  At those times, VA provided the Veteran a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) if he desired VA assistance in obtaining these records.

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  On the facts of this case, the Veteran has been provided ample notice and opportunity to submit any private medical evidence in support of his claims.  Absent his authorization and request for assistance, VA has no further duty on this aspect of the claims.

The Board further notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

With respect to his lumbar spine disability claim, the Veteran was afforded VA examinations in December 2005 and October 2007.  The later examination report contains all findings necessary to decide the claim, including opinion regarding the extent of functional impairment on use.  Since this examination, the Board finds no credible lay or medical evidence which suggests an increased severity of symptoms to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the gastritis claim, VA has attempted to examine the Veteran to evaluate the current nature and probable etiology of his gastrointestinal complaints.  In so doing, the RO sent the Veteran notices in July 2009 and December 2009 notifying him of the consequences of failing to appear.  The Veteran has claimed financial hardship to appear at the Houston VA Medical Center, and has requested VA examination in another state.  However, his financial difficulties cannot be deemed good cause for failure to appear.  Olson v. Principi, 3 Vet. App. 480, 482-83 (1992).

As an alternative, the Board has considered having an examiner review the medical record to provide opinion in this case.  However, the Board finds that there is clearly an inadequate factual basis wherein an examiner could arrive at the current diagnosis, if any, without actual examination of the Veteran himself.  Unfortunately, the Veteran has failed to cooperate in the development of his claim by attending his scheduled VA examinations, and VA has no further duty to develop this claim either.  The Board defers to the RO's determination that examination outside of its jurisdiction is not administratively reasonable and feasible.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims without further cooperation by the Veteran.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to a rating greater than 10 percent for service-connected lumbar strain is denied.

New and material evidence has been presented to reopen a claim of entitlement to service connection for gastritis, the claim is reopened.  To this extent only, the claim is granted.

The claim of entitlement to service connection for a gastrointestinal disorder (including gastritis) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


